PER CURIAM.
This is an appeal from an order which transferred venue of this case from Polk County to Highlands County. Because appellant’s complaint and attachments do not affirmatively show that venue is lacking, although the issue is facially questionable, appellee was required to plead and prove with sworn evidence that venue was improper. Appellee’s motion to transfer was unsworn and there was apparently no sworn testimony at the hearing on the motion.1 Accordingly, we reverse the trial court’s order. See Davis v. Florida Power Corp., 492 So.2d 829 (Fla. 2d DCA 1986); Magee v. Liberty Mutual Insurance Co., 366 So.2d 827 (Fla. 4th DCA 1979).
REVERSED.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.

. Although the hearing on the motion apparently was not transcribed, appellant contends, without contradiction from appellee, that there was no sworn testimony taken at that hearing.